Title: To James Madison from Thomas Newton, 9 December 1806
From: Newton, Thomas
To: Madison, James



Sir
Norfolk Decr. 9th. 1806

Yesterday I am informd the Brittish Ship of War Cambrian anchord in Hampton Road.  She was one of the interdicted ships & not the same Capt.  Is the proclamation of the President the 3d. May last to be, inforced.  Several other ships of war are in the road.  I have not heard of their molesting any vessels & have directed the Revenue Cutter to keep a good look out & to report if any thing happens, which you will be inform’d off.  I am respectfully yr. Obt Servt.

Thos Newton

